NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3681-17T3

CITY OF UNION CITY,

          Plaintiff-Respondent,

v.

ZAKY TADROS,

     Defendant-Appellant.
_______________________

                   Submitted February 13, 2020 – Decided June 9, 2020

                   Before Judges Nugent, Suter and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Hudson County, Docket No. C-
                   000099-16.

                   Tomas Espinosa, attorney for appellant.

                   Chasan Lamparello Mallon & Cappuzzo, PC, attorneys
                   for respondent (Philip W. Lamparello and Ashley Lynn
                   Matias, on the brief).

                   Piro Zinna Cifelli Paris & Genitempo, LLC, attorneys
                   for intervenor Carrado Belgiovine (David M. Paris, on
                   the brief).
PER CURIAM

      The Multifamily Housing Preservation and Receivership Act (Act),

N.J.S.A. 2A:42-114 to -142, authorizes a court to appoint a receiver "to take

charge and manage" certain defined multifamily residential buildings if: "[t]he

building is in violation of any State or municipal code to such an extent as to

endanger the health and safety of the tenants . . . and the violation or violations

have persisted, unabated, for at least [ninety] days preceding the date of the

filing of the complaint[,]" N.J.S.A. 2A:42-117(a); or "[t]he building is the site

of a clear and convincing pattern of recurring code violations, . . . ." N.J.S.A.

2A:42-117(b). A Chancery Division judge, acting on the complaint the City of

Union City filed under the Act, appointed a receiver for the multi-unit apartment

building defendant owned and operated in the City, denied defendant certain

interim relief, and ultimately approved the receiver's final plan and awarded

plaintiff counsel fees and costs. Defendant appeals.

      We generally review an order appointing a receiver under an abuse-of-

discretion standard. See N.J. Realty Concepts, LLC v. Mavroudis, 435 N.J.

Super. 118, 123 (App. Div. 2014); see also Ravin, Sarasohn, Cook, Baumgarten,

Fisch & Rosen, P.C. v. Lowenstein Sandler, P.C., 365 N.J. Super. 241, 249 (App.

Div. 2003); Roach v. Margulies, 42 N.J. Super. 243, 246 (App. Div. 1956). We


                                                                           A-3681-17T3
                                        2
review de novo "[a] trial court's interpretation of the law and the legal

consequences that flow from established facts[.]" Manalapan Realty, L.P. v.

Twp. Comm., 140 N.J. 366, 378 (1995).             Having considered defendant's

arguments in light of the record and our standard of review, we affirm,

substantially for the reasons expressed by Judge Sarkisian in his comprehensive

oral and written opinions. We add the following comments.

         The trial court record discloses that the Union City Construction Official

confirmed there were no outstanding violations when defendant purchas ed the

property in 1999 or 2000. 1 In May 2012, in response to a tenant complaint,

personnel from the Union City Building Department discovered the building had

heavy water damage throughout and multiple code violations, including a

collapsing east wall and a laundry room filled with garbage. Significantly,

investigation disclosed the building had five non-conforming units that had no

certificates of occupancy and were unassessed by the City's tax office. The

parties became embroiled in an ongoing dispute over the legality of these five

units.




1
  There is a discrepancy in the record concerning the actual closing date and
whether it occurred in December 1999 or December 2000.


                                                                           A-3681-17T3
                                          3
      In 2014, following a fire at the building, the Union City Fire Official

inspected the building and determined it had numerous violations of the Uniform

Fire Code, N.J.A.C. 5:70-1.1 to -4.20, including the absence of an automatic fire

suppression system, inadequate means of egress from the basement units, an

unsafe fire escape, and malfunctioning smoke and carbon monoxide detectors.

The parties' dispute continued.

      In June 2016, defendant and the City entered into a settlement agreement.

The agreement required the City to accept that ten rental units were permitted in

the building, but the agreement also required inspections to ensure the units were

in compliance with the building and fire codes.         Following the settlement

agreement, the City Code Enforcement Officer conducted frequent inspections

and re-inspections during the next one and one-half years. The inspections

revealed defendant did little, if anything, to correct the violations. The last of

thirteen citations to defendant before the City filed its complaint was issued on

June 15, 2016.

      Meanwhile, approximately one week earlier, on June 6, 2016, a tenant

reported that part of her bathroom ceiling had collapsed on her, causing her

injuries that required hospitalization.       The Fire Department confirmed the

collapse had been caused by a leaking pipe, of which defendant had notice.


                                                                          A-3681-17T3
                                          4
      The City filed its verified complaint on June 29, 2016, seeking as

alternative relief the appointment of a receiver. The court granted the City's

application, appointed a receiver, enjoined defendant from collecting rents, and

ordered defendant to turn over all keys to the receiver.

      In October 2016, defendant filed an order to show cause to terminate the

receivership.   The court entered an order, stayed implementation of the

receivership plan, and afforded defendant another opportunity to abate the code

violations at the property. Thereafter, the parties entered into another agreement

and consent order in December 2016.         The agreement and order required

defendant to produce a step-by-step plan, with deadlines, to remediate the

property. When defendant failed to comply with the agreement and consent

order, the City moved to implement the previous receivership order. The court

granted this relief in February 2017.

      Thereafter, the receiver and defendant were unable to resolve the scope of

the remediation plan, so the City filed a motion to have the court approve the

receiver's plan. The court ultimately entered an order in March 2018 approving

the receiver's final plan, authorizing the receiver to take all steps necessary to

implement the plan, including the incurring of indebtedness secured by the

property, and granted the City's fee application in the amount of $42,031.79.


                                                                          A-3681-17T3
                                        5
      The record developed in the trial court amply supports Judge Sarkisian's

decisions and the orders he entered, which in turn are amply explained by Judge

Sarkisian's comprehensive opinions. The judge did not abuse his discretion by

appointing the receiver, denying defendant's applications, approving the

receiver's plan, or awarding counsel fees and costs. Defendant's arguments to

the contrary are without sufficient merit to warrant further discussion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                         A-3681-17T3
                                       6